Citation Nr: 1609826	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-06 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left eye injury.

4.  Entitlement to service connection for residuals of a left ear injury (other than hearing loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.

The issue of entitlement to service connection for residuals of a left eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At his hearing before the Board on November 17, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for service connection for residuals of a left ear injury (other than hearing loss).

2.  Bilateral hearing loss was noted upon entry onto active duty and underwent an increase in severity during service.

3.  Tinnitus was caused by in-service noise exposure and/or an in-service head injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for residuals of a left ear injury (other than hearing loss) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service-connected aggravation of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a left ear injury (other than hearing loss) 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the claim for service connection for residuals of a left ear injury (other than hearing loss) on November 17, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Bilateral hearing loss and tinnitus

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) (2015).

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service- connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

For VA purposes, a hearing loss disability is shown when the puretone threshold at 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the 

thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, a May 2010 VA examination report shows that the Veteran meets the criteria for bilateral hearing loss as defined by VA.  Thus, he is shown to have a current hearing loss disability.

The Board finds that the presumption of soundness does not attach in this case.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2015).  This is so because the Veteran exhibited hearing loss that met VA standards at the time of his September 1977 entrance examination.  This report contains two audiometric analyses.  One set of results indicated that the pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 hertz were 25, 5, 10, 30, and 50 decibels, respectively; and in the left ear the pure tone thresholds were 15, 10, 10, 25, and 55 decibels, respectively.  For the second audiometric testing, the pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 hertz were 25, 10, 10, 30, and 55 decibels, respectively; and in the left ear 25, 15, 15, 30, and 60 decibels, respectively.   As such, the Board finds that bilateral hearing loss was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's hearing loss occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.

Here, the record demonstrates that the Veteran's pre-existing hearing loss underwent an increase in severity during service.  Although the November 1985 separation examination does not, per se, show a worsening of the Veteran's hearing loss, during service the Veteran was exposed to excessive noise from working on jet airplanes.  He also reports that he lost some of his hearing when he fell off a ladder while working on an airplane.  The injury is documented in the service treatment records (STRs) and the Veteran is competent to report worsening hearing loss symptoms subsequent to the accident.  


Also, a VA traumatic brain injury (TBI) examination was conducted in November 2009.  In conclusion, the neurologist acknowledged that the Veteran suffered a concussion during service, and further stated that the residuals effects of his injury included headaches and hearing loss.  Since the VA neurologist in November 2009 did not provide any rationale for his conclusion another VA examination was conducted in May 2010.  The audiologist pointed out that hearing loss is reported both on his enlistment and separation physicals.  However, he found that there was not a significant shift in thresholds when comparing these examinations.  He also cited a notation on the separation examination report which indicated that the bilateral hearing loss existed prior to service and was stable.  He then acknowledged that any other question posed by the RO could not be answered without resorting to speculation.  Thereafter, the Veteran submitted a letter from a nurse (Y.Q.) dated in January 2016 who concluded that the Veteran's current hearing loss was related to his inservice injury and his work as a jet mechanic during military service.  

In light of the foregoing, the Board finds that the presumption of aggravation has been raised.  Again, there is competent and credible evidence of a worsening of the Veteran's hearing loss symptoms during service and the record shows that the Veteran was exposed to noise and suffered a head injury during service.  Still further, there are two medical opinions that favor the Veteran's theory.  There is no clear and unmistakable evidence showing that the increase in disability is due to the natural progress of the disease. Thus, service connection for bilateral hearing loss is warranted.

With respect to tinnitus, the Veteran has stated that he first experienced symptoms of tinnitus during service and that it has continued since that time.  As noted above, he was exposed to noise and suffered a head injury during service.  In the January 

2016 statement, the nurse (Y.Q.) stated that it was her professional nursing opinion that the Veteran's hearing problems were directly related to his in-service injuries.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for residuals of a left ear injury (other than hearing loss) is dismissed.

Entitlement to service connection for bilateral hearing loss, based upon in- service aggravation, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a left eye disorder from the documented in-service injury when he fell at least 15 feet off a ladder landing on his face.  The Board finds that a VA ophthalmology examination and opinion is needed to properly decide this case.  

Further, an a VA Form 21-4142, Authorization and Consent to Release Information to VA, received in October 2009, the Veteran reported that he was rejected from the Naval Reserve in 1986 or 1987.  The RO should obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete medical records associated with his service in the Naval Reserves, to include, but not limited to, any entrance examination conducted in 1986 or 1987.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2010 forward.

3.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The entire Veterans Benefits Management System (VBMS) e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all current left eye disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current left eye disorder had its clinical onset during active service or is related to any incident of service, to include the injury when the Veteran fell 15 feet to the ground in March 1982 and sustained a severe hematoma to the left temporal region, corneal abrasion, subconjunctival hemorrhage, and/or corneal dellen; and/or his conjunctivitis of the left eye noted in August 1985.

A complete rationale must accompany all opinions rendered.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


